Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-19 and 37 are pending in the present application with claims 1, 19, and 37 being independent and claims 12-18 and 37 being withdrawn.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19 drawn to a system of generating a second training set from a first training set and training a machine learning model with the training set(s), classified in G16H50/20.
II. Claim 37, drawn to a method that receives a static first data set and a dynamic second data set of patient health data features, derives a time series data set based on the first and second data sets, determines that a value corresponding to a feature is missing in the time series data set, assigns the value using a given data, adds an indicator, and provides the time series data set as input to a trained machine leaning model to predict patient health conditions, classified in G16H50/20. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  
In the instant case, Inventions I and II as claimed have a materially different mode of operation because Invention I at least requires (and Invention II does not require) generating a second training set from a first training set and training a machine learning model with the training set(s) while Invention II instead at least requires (and Invention I does not require) receiving a static first data set and a dynamic second data set of patient health data features, deriving a time series data set based on the first and second data sets, determining that a value corresponding to a feature is missing in the time series data set, assigning the value using a given data, adding an indicator, and providing the time series data set as input to a trained machine leaning model to predict patient health conditions.  Furthermore, the inventions as claimed do not encompass overlapping subject matter (i.e., inventions I and II would not infringe each other) and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reasons apply: Different term queries required to search each of the respective inventions. Such burden is not limited to searching or finding the prior art for the patentably distinct inventions, but also includes the examination burden required to evaluate any relevant prior art for these inventions, and when applicable, formulate distinct rejections for these inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Furthermore, this application contains claims directed to the following patentably distinct species:
Species A: The data set augmentation technique of [0040], including applying a bias value to values of a first feature of the first data set, which appears to correspond to claims 1-11 and 19;
Species B: The data set augmentation technique of [0042], including removing one or more data points from the first data set, which appears to correspond to claims 1-5 and 12-15; and
Species C: The data set augmentation technique of [0044], including modifying a length of a time interval comprising the plurality of time values, which appears to correspond to claims 1-5 and 16-18.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require different fields of search (e.g., employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Timothy R. DeWitt, Reg. No. 35,857, on March 22, 2021 a provisional election was made to prosecute the invention of Invention I, Species A, which corresponds to claims 1-11 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
In claim 2, line 2, “;” should be changed to --.--.
In claim 9, line 2, “deviation” should be changed to --deviations--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites performing “a number of additional epochs of training,” which implies that there was a first or initial epoch of training that was performed.  However, claim 1, from which claim 4 depends, does not recite performing an initial or first epoch of training.  
Regarding claim 6, it is not clear if “a bias value” in line 1 corresponds to “a bias value” in line 8 of claim 1 from which claim 6 depends.  For purposes of examination, the Examiner will assume “a bias value” in line 1 of claim 6 corresponds to “a bias value” in line 8 of claim 1.
Regarding claim 10, line 3, the term "clinically acceptable range of values" is a relative term which renders the claim indefinite.  The term "clinically acceptable range of values" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, [0040] of the present specification states “In some examples, the bias value may be selected such that applying the bias value results in each of the values of the first feature (or any feature) to remain within a clinically acceptable range of values for the first feature (or any selected feature).”  However, the neither the claim nor the present specification appears to provide a standard for ascertaining what is meant by a “clinically acceptable range of values for the first feature” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the Examiner will assume that a “clinically acceptable range of values” is a range of clinical values that is acceptable, tolerable, or allowed for the first feature.
Regarding claim 11, lines 3 and 5, the term "set of clinically plausible values" is a relative term which renders the claim indefinite.  The term "set of clinically plausible values" is clinically plausible values” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the Examiner will assume that a “set of clinically plausible values” is a set clinical values that is reasonable or realistic in relation to the corresponding feature of the first data set.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
Claims 1-11 and 19 are directed to a system (i.e., a machine).  Accordingly, claims 1-11 and 19 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system comprising: 
a memory; and 
a processor, coupled to the memory, the processor to: 
obtain a first data set comprising one or more features of health data associated with one or more patients to train a machine learning model to predict health conditions of patients, the one or more features corresponding to a plurality of time values; 
generate a second data set by one or more of: 
i) applying a bias value to values of a first feature of the first data set; 
ii) removing one or more data points from the first data set; or 
iii) modifying a length of a time interval comprising the plurality of time values; and 
perform training of the machine learning model using a training data set comprising one or more of the first data set or the second data set.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because generating a second data set by applying a bias value to, removing data points from, and/or modifying a time interval length of a first data set and training a learning model with the first and/or second data sets are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  As an example, a user could practically in their mind review recorded blood pressure values over time of a patient that developed a medical condition (e.g., coronary artery disease), adjust the recorded blood pressure values to include a range of values clinically similar to the actually recorded values (e.g., within a standard deviation or the like), and then train a learning model using the original and/or adjusted range of values to predict health conditions of other patients.  For instance, if the original patient developed coronary artery disease and consistently had blood pressure levels at around 180/120 in the year before the diagnosis, then the user could practically in their mind generate a second data set including values at for instance 170/110 and train a learning model that correlates a blood pressure value of 170/110 with coronary artery disease.  That the learning model is recited as being a “machine” learning model does not take the claim out of the “mental processes” category of abstract ideas because such limitation at the currently claimed high level 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2, 4, 5, 7, and 11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2 and 4, these claims specify that the training includes performing “epochs” of training which can be practically performed in the human mind (“mental processes”).
-In relation to claim 5, this claim calls for identifying an outcome associated with health data features in the data set(s) and adding a label identifying the outcome to the first data set which can be practically performed in the human mind (“mental processes”).
-In relation to claim 7, this claim specifies that applying the bias value includes appending a random value to first feature values of the first data set which can be practically performed in the human mind (“mental processes”).
-In relation to claim 11, this claim recites that applying the bias value includes formulating clinically plausible values for the first feature and then replacing the first feature values with random values from the clinically plausible value set which can be practically performed in the human mind (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: 
a memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), coupled to the memory, the processor to: 
obtain a first data set comprising one or more features of health data associated with one or more patients (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)) to train a machine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) learning model to predict health conditions of patients, the one or more features corresponding to a plurality of time values (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
generate a second data set by one or more of: 
i) applying a bias value to values of a first feature of the first data set; 
ii) removing one or more data points from the first data set; or 
iii) modifying a length of a time interval comprising the plurality of time values; and 
perform training of the machine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) learning model using a training data set comprising one or more of the first data set or the second data set.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the memory, the processor, and the learning model being a “machine” learning model, the Examiner submits that these limitations amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of obtaining the first data set including patient health feature data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying how the features correspond to time values, the Examiner submits that this additional limitation does no more than generally link use 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 19 does not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 19 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claim 6: This claim specifies that the bias value corresponds to a difference applied to the first feature values of the first data set and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 8 and 9: These claims recite particular random values and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 10: This claim recites that applying the bias value results in each of the first feature values remaining in a “clinically acceptable” value range and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
As discussed above, the additional limitation of the memory, the processor, and the learning model being a “machine” learning model amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) while the limitation specifying how the features correspond to time values merely generally links use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to obtaining the first data set including patient health feature data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-11 and 19 are ineligible under 35 USC §101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2018/0315182 to Rapaka et al. (“Rapaka”):
Regarding claim 1, Rapaka discloses a system (Figure 6) comprising: 
a memory (memory 15); and 
a processor (processor 13), coupled to the memory, the processor to: 
obtain a first data set comprising one or more features of health data associated with one or more patients ([0030]-[0031] discusses obtain various sources of patient data (“first data set”) including medical records such as medical images, blood biomarker information, patient history such as alcohol consumption blood pressure, etc. (“features of health data”) to train a machine learning model to predict health conditions of patients ([0019] and [0031] notes how features from the data are used to train a model which is a machine learning model per [0018] to predict health conditions of patients per [0038]-[0039]), the one or more features corresponding to a plurality of time values ([0028] discusses how the patient medical information can be sampled at different times to see how a condition has evolved; accordingly, the features of the patient medical information data set corresponds to a plurality of time values); 
generate a second data set (synthetically generated training data of [0047]) by one or more of: 
i) applying a bias value to values of a first feature of the first data set ([0053] discusses synthetically generating training examples by altering values of a starting model (which is patient-specific data per [0051]-[0052] (first data set)) in a controlled or random manner (which therefore includes applying some bias value to values of a first feature of the first data set)); 
ii) removing one or more data points from the first data set; or 
iii) modifying a length of a time interval comprising the plurality of time values; and 
perform training of the machine learning model using a training data set comprising one or more of the first data set or the second data set (the end of [0047] notes that training is conducted with the synthetic data (second data set) or a combination of the patient data collection (first data set) and the synthetic data (second data set).

Regarding claim 5, Rapaka discloses the system of claim 1, further including wherein the processor is further to: 
identify an outcome associated with the one or more features of health data ([0040] notes how extracted features from the training data and known ground truth (outcome) from the ; and 
add a label identifying the outcome associated with the one or more features to the first data set ([0040] notes how extracted features from the training data and known ground truth (outcome) from the training samples are used to learn to classify; in order to learn to classify, there is some “label” (e.g., data structure) identifying the outcome that is added to the first data set by the system that is associated with the features of the first data set).

Regarding claim 6, Rapaka discloses the system of claim 1, further including wherein a bias value corresponds to a difference applied to the values of the first feature of the first data set ([0052] notes how training examples are based on alterations from the starting model (which is patient-specific data features per [0051]-[0052] (first data set)) while [0054]-[0055] discusses stochastically perturbing/varying the parameters/properties of the models to obtain the synthetic data (second data set); such perturbing/varying accordingly includes some difference applied to the values of the first feature of the first data set to obtain the synthetic value).

Regarding claim 7, Rapaka discloses the system of claim 1, further including wherein to apply the bias value, the processor is to: 
append a random value to the values of the first feature of the first data set ([0052] notes how training examples are based on alterations from the starting model (which is patient-specific data features per [0051]-[0052] (first data set)) while [0054]-[0055] discusses stochastically perturbing/varying the parameters/properties of the models to obtain the synthetic data (second data set); such stochastic perturbing/varying accordingly includes appending some 

Regarding claim 8, Rapaka discloses the system of claim 7, further including wherein the random value is within a specified range of values ([0056] notes that the randomly chosen parameter values are in a predefined range).

Regarding claim 9, Rapaka discloses the system of claim 7, further including wherein the random value is within a specified number of standard deviation of the values of the first feature ([0056] notes that the synthetic examples can be generated using standard normal distributions which would include some specified number of standard deviations of the values of the first feature).

Regarding claim 10, Rapaka discloses the system of claim 1, further including wherein applying the bias value results in each of the values of the first feature to remain within a clinically acceptable range of values for the first feature (as discussed previously herein, the Examiner is assuming that a “clinically acceptable range of values” is a range of clinical values that is acceptable, tolerable, or allowed for the first feature of the first data set; in this regard, [0055] notes that scaling laws can be used to generate realistic synthetic models and [0056] notes that the synthetic values can be in predefined/limited ranges; accordingly, this would result in the first feature values remaining within a range that is reasonable or realistic relative to the corresponding feature of the first data set).

wherein to apply the bias value, the processor is to: 
formulate a set of clinically plausible values for the first feature (as discussed previously herein, the Examiner is assuming that a “a set of clinically plausible values” is a set clinical values that is reasonable or realistic in relation to first feature of the first data set; in this regard, [0055] notes that scaling laws can be used to generate realistic synthetic models and [0056] notes that the synthetic values can be in predefined/limited ranges; accordingly, this would result in a set/range of clinical values that are reasonable or realistic relative to the first feature of the first data set); and 
replace the values of the first feature of the first data set using one or more random values from the set of clinically plausible values ([0056] notes that the synthetic parameters are randomly chosen from the range/set).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0315182 to Rapaka et al. (“Rapaka”) in view of U.S. Patent App. Pub. No. 2019/0034784 to Li et al. (“Li”):
Regarding claim 2, Rapaka discloses the system of claim 1, and discloses performing training of the machine learning model as discussed above, where the machine learning model may be implemented as a neural network ([0044]).
 wherein to perform training of the machine learning model, the processor is to perform an epoch of training the machine learning model.  
Nevertheless, Li teaches ([0052]-[0055]) that it was known in the machine learning art for a machine learning/neural network model to be trained with a training set of data via a plurality of epochs, each epoch including a forward calculation (pass) and a backward calculation (pass) using training data (data points) of the training set, which would advantageously fine-tune the model to allow for predictions with increased accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the machine learning model of Rapaka to have specifically included performing an epoch of training of the machine learning model as taught by Li to fine-tune the model to allow for predictions with increased accuracy.

Regarding claim 3, the Rapaka/Li combination discloses the system of claim 2, further including wherein the epoch corresponds to a forward pass and a backward pass associated with training the machine learning model using each data point of the training data set (as noted above, the epoch of Li includes a forward calculation (pass) and a backward calculation (pass) using training data (data points) of the training set; again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the machine learning model of Rapaka to have specifically included performing an epoch of training of the machine learning model as taught by Li to fine-tune the model to allow for predictions with increased accuracy).


However, Rapaka appears to be silent regarding specifically wherein to perform training of the machine learning model, the processor is further to perform a number of additional epochs of training.  
Nevertheless, Li teaches ([0052]-[0055]) that it was known in the machine learning art for a machine learning/neural network model to be trained with a training set of data via a plurality of epochs, each epoch including a forward calculation (pass) and a backward calculation (pass) using training data (data points) of the training set, which would advantageously fine-tune the model to allow for predictions with increased accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the machine learning model of Rapaka to have specifically included performing additional epochs of training of the machine learning model as taught by Li to fine-tune the model to allow for predictions with increased accuracy.

Regarding claim 19, Rapaka discloses a system (Figure 6) comprising: 
a memory (memory 15); and 
a processor (processor 13), coupled to the memory, the processor to: 
obtain a first data set comprising one or more features of health data associated with one or more patients ([0030]-[0031] discusses obtain various sources of patient data (“first data set”) including medical records such as medical images, blood to train a machine learning model to predict health conditions of patients ([0019] and [0031] notes how features from the data are used to train a model which is a machine learning model per [0018] to predict health conditions of patients per [0038]-[0039]);
perform ... training using the first data set to train the machine learning model ([0019] and [0031] notes how features from the data are used to train a model which is a machine learning model per [0018] to predict health conditions of patients per [0038]-[0039]; also, the end of [0047] notes that training can include use of patient data (the “first data set”)); 
upon completing the performance of the [training], generate a second data set by applying a bias value to values of a first feature of the first data set ([0064] notes that additional synthetic images can be created to re-train or update the training, where [0053] discusses synthetically generating training examples by altering values of a starting model (which is patient-specific data per [0051]-[0052] (first data set)) in a controlled or random manner (which therefore includes applying some bias value to values of a first feature of the first data set)); and 
perform ... training using the second data set to train the machine learning model (per [0064], the model is retrained with the additional synthetic data).
However, Rapaka appears to be silent regarding specifically that performing the training includes performing a first epoch and a second epoch of training.
Nevertheless, Li teaches ([0052]-[0055]) that it was known in the machine learning art for a machine learning/neural network model to be trained with a training set of data via a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the machine learning model of Rapaka to have specifically included performing first and second epochs of training of the machine learning model as taught by Li to fine-tune the model to allow for predictions with increased accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686                                                                                                                                                                                            

/Elaine Gort/            Supervisory Patent Examiner, Art Unit 3686